Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REFUSAL
Detailed Office Action
Election Acknowledgement
In the paper received 02/22/2022, Applicants elect without traverse the design shown in Group |(Embodiment 1: Reproductions 1.1-1.7). Accordingly, the designs shown in Groups Il and III(Reproductions 2.1-2.2 and 3.1-3.4) stand withdrawn from further prosecution. 37 CFR 1.142(b).
Examiner acknowledges Applicants’ deletion of Reproductions 2.1-2.2 and 3.1-3.4, of the non-elected Groups. Examiner also acknowledges Applicants’ deletion of the descriptions for Reproductions 2.1-2.2 and 3.1-3.4, of the non-elected Groups.
Terminal Disclaimer 
Applicants filed a terminal disclaimer on 06/30/2022 to disclaim the terminal portion of any patent granted on this application. This terminal disclaimer was reviewed and was approved on 08/02/2022 by the Office. 
Examiner’s Comment 
Applicants' original 1.1-1.7 reproductions (dated 06/05/2020) include solid shading as well as solid object lines/lines of demarcation (“A”) on the surfaces of the claimed collar for animals. In some areas, the solid shading is rather dark, which may subject the claim to multiple interpretations. However, the configuration of these portions of the collar is clear if the scale of the views is increased dramatically; this ideally renders an indefiniteness issue moot. As reproductions are not typically viewed at such increased scales, an objection was expected upon election to lighten certain portions of the solid shading. Fortunately, Applicants' 02/22/2022 election included amended reproductions that remove the solid shading (“B”). This obviates the above-mentioned objection. 
The amended reproductions also resolve an inconsistency issue, wherein collar notches (“C”) are shown on the outer surface of the collar in original 1.4, yet are not similarly shown in the other views. In the 02/22/2022 reproductions, Applicants removed these additional collar notches from 1.4 (“D”). Applicants have antecedent basis for this; the remaining views supports the amendment. (See below.)

    PNG
    media_image1.png
    384
    493
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    436
    509
    media_image2.png
    Greyscale


Reproductions
The following formal matter is noted:
The lines, numbers and letters in many reproductions are not uniformly thick and well defined, clean, durable and black. 37 CFR 1.84(l). The line quality in many reproductions is poor. There are a number of lines that are have breaks at curves or are incomplete. Some lines appear pixelated, jagged and imprecise. Any surface shade lines, contour lines and CAD lines must clearly differentiate from the object lines defining the claim. All reproductions must be made by a process which will give them satisfactory reproduction characteristics. (See examples below.)

    PNG
    media_image3.png
    432
    625
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    365
    741
    media_image4.png
    Greyscale


Applicants are not required to correct the above-noted formal matter but may wish to do so to place the application in better form.
The reproductions are objected to as follows:
The 02/22/2022 reproductions are labeled as “Fig. 1”, “Fig. 2”…”Fig. 7”, and lack decimal points, which is unacceptable per Hague Administrative Instructions Section 405, per 37 CFR 1.1026 and MPEP 2909.02. Accordingly, for proper form the decimal points must be retained in the reproduction labels as originally disclosed. As Applicants elected Group I, the elected reproductions must be relabeled as  “1.1”, “1.2”… “1.7”, respectively.

Any corrected reproductions submitted in response to this Office action must be compliant with 37 CFR 1.121(d). 
An amended replacement reproduction sheet should include all the reproductions appearing on the immediate prior version of the sheet, even if only one reproduction is amended. The reproduction (or reproduction number) of an amended view should not be labeled as amended. If a reproduction is canceled, that reproduction must be removed from the replacement sheet and the remaining reproductions and their related descriptions must be renumbered, as necessary. 
Additional replacement sheets may be necessary to show the renumbering of the remaining reproductions. If all the reproductions on a sheet are canceled, a replacement sheet is not required. A marked-up copy of the sheet (labeled as "Annotated Sheet") including an annotation showing that all the reproductions on that sheet have been canceled must be presented in the amendment or remarks section that explains the change to the reproductions. 
Each sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by Examiner, Applicant will be notified and informed of any required corrective action in the next Office action. 
Specification
The specification is objected to as follows:
The 02/22/2022 reproduction descriptions are numbered as “Fig. 1”, “Fig. 2”, “Fig. 3”…”Fig. 7”, and lack decimal points, which is unacceptable per Hague Administrative Instructions Section 405, per 37 CFR 1.1026 and MPEP 2909.02. Accordingly, for proper form the decimal points must be retained in the reproduction labels as originally disclosed.  As Applicants elected Group I, the elected reproduction descriptions must be renumbered as  “1.1”, “1.2”… “1.7”, respectively. 
Additionally, the term “embodying” in the 1.1 description is improper and may suggest that multiple embodiments of the claim are disclosed. Statements that attempt to broaden the scope of the claimed design beyond that which is shown in the reproductions, by describing or suggesting other embodiments of the claimed design that are not illustrated in the disclosure, are not permitted in the specification of an issued design patent. MPEP 1503.01.II.(B). The design claim is limited to what is shown in the reproductions. The description must be clarified to avoid potential confusion of the claim scope, replacing the previous description.
Accordingly, for proper form, the reproduction labels must be amended. Examiner suggests:
-- 1.1 : front elevation view
1.2 : rear elevation view
1.3 : left side elevation view 
1.4 : right side elevation view
1.5 : bottom plan view 
1.6 : top plan view
1.7 : front perspective view –
The meaning and purpose of the broken lines in a reproduction must be made clear in the specification. Therefore, the broken-line description must expressly identify what is depicted by the broken lines in addition to defining their relationship to the claimed design. MPEP § 1503.02, subsection III. Broken lines included in a drawing must be defined in the specification; e.g., environment, boundaries, stitching, fold lines, etc…dotted or broken lines may mean different things in different circumstances and...it must be made entirely clear what they do mean. In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967). A required amendment to add a broken line statement is held in abeyance pending a response to the rejection below.

Claim Rejection – 35 USC § 112
The claim is rejected under 35 USC § 112(a)&(b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. 
Specifically, the claim is indefinite and non-enabled because:
The claim scope is unclear. As broken lines are shown in amended reproduction 1.6 and there is no related explanation in the specification, a question arises as to exactly what is being claimed. This renders the claim as indefinite. It potentially changes the claim scope to either interpret the broken lines as unclaimed elements, or include the broken lines as a claimed feature of the design.
Broken lines for the purpose of indicating unimportant or immaterial features of the design are not permitted. There are no portions of a claimed design which are immaterial or unimportant. See In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967) and In re Zahn, 617 F.2d 261, 204 USPQ 988 (CCPA 1980).
The broken lines in the elected reproductions may depict surface ornamentation, contour plane changes, apertures/openings, environment or unclaimed portions of the collar for animals. If the broken lines represent claimed features or design elements, then the claim scope is indefinite; broken lines are most often used to depict portions of a drawing that are unclaimed subject matter or environment especially without an accompanying statement in the specification. Therefore, the exact appearance cannot be determined and the disclosure is deemed unclear.
Applicants may amend the specification by entering a broken line statement immediately following the 1.7 description. A suggestion for this statement is found in the conclusion, below.
Of note, Applicants statement in the 02/22/2022 “Arguments/Remarks” document regarding the newly-added broken lines in 1.6 are not accepted as sufficient basis for Examiner to amend the specification. Therefore, this portion of the rejection is necessary.
The scope of the claim is further unclear. As a result, the reproductions do not clearly depict the claimed design. 1.6 shows a broken line paw print detail (“E”) on the top surface of the collar’s slide-through fastener. However, 1.1, 1.2, 1.3, 1.4 and 1.7 show this same detail (“F”) depicted in solid object line on the top surface of the collar’s slide-through fastener. Such unclear disclosure renders the claim indefinite. (See below.)

    PNG
    media_image5.png
    260
    845
    media_image5.png
    Greyscale


This inconsistency is shown elsewhere in the disclosure. Applicants are suggested to review the entirety of the reproductions for consistency as they execute any amendments.

Applicants may attempt to overcome this rejection by amending the elected reproductions to show the claimed design completely and consistently. Applicants may remove from the claim the elements or portions of the design that are considered indefinite and non-enabling by reducing them to legible, properly spaced broken lines. Applicants must remove surface shade lines from any unclaimed portions of the design and are further cautioned to render any corresponding reproduction details clearly and consistently in all applicable views. 
 
Applicants may clarify the meaning of the broken lines in the reproductions by amending the specification to include a broken line statement. Examiner suggests: 
-- In the reproductions, the broken lines depict portions of the collar for animals that form no part of the claimed design. --
Any corrected reproductions submitted in response to this Office action must be in compliance with 37 CFR 1.121(d). The corrected reproductions must not contain new matter. 35 USC 132 and 37 CFR 1.121.
Refusal Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by Applicant. If Applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 
Conclusion
The claimed design stands rejected under 35 USC § 112(a)&(b).
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be reached on weekdays, 9:30-5:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Sheryl Lane, can be reached at 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit patentcenter.uspto.gov.  Visit uspto.gov/patents/apply/patent-center for more information about Patent Center and uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Kendra Leslie Hamilton/
Primary Examiner, Art Unit 2915                                                                                                                                                                                                        
08/08/2022